Howell, J.
The principal question in this case is whether or not-the account sued on is prescribed. It embraces the period from June ly 1861, to December 3, 1861, and is not shown to be an account stated or acknowledged within three years, and this suit was not instituted. *477within that time; but it is contended on behalf of plaintiffs that in 1866 the defendant acknowledged and promised to pay the account.
A simple acknowledgment of a debt, when prescription is acquired, is not a renunciation of the prescription ; and in this case the evidence •does not establish a positive promise to pay. 21 An. 275. At most, it was an offer to compromise by the payment of half, which was not accepted. There was no express renunciation, oral or written, and no 4'aet shown which gives a presumption of the relinquishment of the right acquired by prescription. K. C. C. 3461.
Judgment affirmed.